Title: To Thomas Jefferson from Lafayette, 1 February 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


Paris, 1 Feb. 1790. He asks TJ to be of service to M. Minguée, who is leaving for America to “faire un établissement” on the Scioto river, having served with patriotism and zeal in the national Parisian army from the beginning of the Revolution, and from whose great friend, the “Gouverneur de mon fils,” he has just received new testimony in his favor. [P.S.] “I don’t know, My dear friend, When this will reach You, Accept My Most afectionate Compliments, and Warm Wishes for Your Speedy Return.”
